NO. 12-18-00027-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

THE STATE OF TEXAS FOR                           §      APPEAL FROM THE

THE BEST INTEREST AND                            §      COUNTY COURT AT LAW

PROTECTION OF J.W.                               §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       J.W. appeals from the trial court’s order for temporary inpatient mental health services,
and an order authorizing the Texas Department of State Health Services (the Department) to
administer psychoactive medication. His counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       On February 1, 2018, an application for court ordered temporary mental health services
was filed requesting the trial court to commit J.W. to the Rusk State Hospital (the Hospital) for a
period not to exceed ninety days. At the time the application was filed, J.W. was a patient at the
hospital. The application was supported by two physician’s certificates of medical examination
for mental illness, filed by Stephen Poplar, M.D. and Robert Bouchat, M.D. Both physicians
diagnosed J.W. with schizophrenia, stated that he was likely to cause serious harm to others, and
that he was suffering severe and abnormal mental, emotional or physical distress, was
experiencing substantial mental or physical deterioration of his ability to function independently,
and was unable to make a rational and informed decision as to whether or not to submit to
treatment.
       Dr. Poplar also filed an application for an order to administer psychoactive medication to
J.W., stating that J.W. verbally refused to take the medication voluntarily. He believed that J.W.
lacked the capacity to make a decision regarding administration of psychoactive medication, that
the medication was in the proper course of treatment for J.W., and that the benefits of the
psychoactive medication outweighed the risks of such medication in relation to present medical
treatment and J.W.’s best interest.
       The trial court held a hearing on the applications. After the hearing, the trial court found,
by clear and convincing evidence, that J.W. was (1) mentally ill; (2) likely to cause serious harm
to others; (3) suffering severe and abnormal mental, emotional, or physical distress; (4)
experiencing substantial mental or physical deterioration of his ability to function independently,
exhibited by J.W.’s inability, except for reasons of indigence, to provide for his basic needs,
including food, clothing, health, or safety; and (5) unable to make a rational and informed
decision as to whether or not to submit to treatment. The trial court rendered an order for
temporary inpatient mental health services, committing J.W. to the Hospital for a period not to
exceed ninety days.
       Further, after considering all of the evidence, including the application and the expert
testimony, the trial court found that the allegations in the application for an order authorizing
administration of psychoactive medication were true and correct, and supported by clear and
convincing evidence. The court found that treatment with the proposed medication was in J.W.’s
best interest and that J.W. lacked the capacity to make a decision regarding administration of the
medication. The trial court authorized the Department to administer psychoactive medications to
J.W. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       J.W.’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. See In re
L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no pet.) (holding that Anders
procedure is appropriate in mental health commitment cases). From our review of counsel’s
brief, it is apparent that counsel is well acquainted with the facts in this case. In compliance with
Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s



                                                 2
brief presents a professional evaluation of the record demonstrating why there are no reversible
grounds on appeal, and referencing any grounds that might arguably support the appeal. See
Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State, 904 S.W.2d 920, 922–23 (Tex.
App.—Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and J.W.’s counsel’s brief. We find nothing in the record
that might arguably support the appeal.1


                                                   DISPOSITION
         As required, J.W.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with J.W.’s counsel that the appeal is wholly frivolous. See
Taylor v. Tex. Dep’t of Protective and Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex.
App.—Austin 2005, pet. denied). Accordingly, we grant his motion for leave to withdraw, and
affirm the trial court’s orders. See TEX. R. APP. P. 43.2.
Opinion delivered June 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


         1
            In compliance with Kelly v. State, J.W.’s counsel provided J.W. with a copy of his brief, notified J.W. of
his motion to withdraw as counsel, and informed J.W. of his right to file his own brief. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief, but the time for filing such
a brief has expired and we have received no pro se brief.


                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 29, 2018


                                        NO. 12-18-00027-CV


                          THE STATE OF TEXAS FOR THE BEST
                          INTEREST AND PROTECTION OF J.W.


                               Appeal from the County Court at Law
                         of Cherokee County, Texas (Tr.Ct.No. 42,302)

                      THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there were no errors in
the orders.
                      It is therefore ORDERED, ADJUDGED and DECREED that the orders of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.